Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The prior art does not disclose or render obvious the crankcase lubricating oil of claims 1-2 and 5-15, or the methods of claims 3-4. In particular, the prior art does not disclose the metal-containing detergent recited in the claims, comprising a specific gemini surfactant system. Wang (Wang, Y., Han, Y., Huang, X., Cao, M., Wang, Y., “Aggregation behaviors of a series of anionic sulfonate gemini surfactants and their corresponding monomeric surfactant”, J. Colloid Interface Sci., 2008, 319, 534-541) discloses on page 535 sodium salts of anionic gemini sulfonate surfactants, but the surfactants of Wang do not contain the claimed amide or ester groups, are not derived from the claimed carboxylic acid comprising a double bond, and even if Wang did disclose or render obvious the claimed metal-containing detergents comprising the claimed gemini surfactants, one of ordinary skill in the art would not have been motivated to include them in the claimed lubricating compositions and methods.
It is noted that there is no double patenting over U.S. Pat. No. 10,577,555, the patent arising from application 15/810,226 which is the parent of the current application, since the current divisional application was filed as a result of a restriction requirement in the ‘226 application, in accordance with MPEP 804.01 and 35 USC 121.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771